Citation Nr: 0739612	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-35 298	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO denied the 
veteran's claim for service connection for PTSD.  In July 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2006, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2006.

In October 2007, the veteran submitted a request to revoke 
the representation by the American Legion, indicating his 
desire to represent himself.  The letter was received during 
the ninety-day period from the October 2007 notice of 
certification of the appeal for a request for a change in 
representation.  Hence, the Board recognizes the change in 
representation, and notes that the appellant is now preceding 
pro se in this appeal.  See 38 C.F.R. § 20.1304 (2007).

In November 2007, the veteran submitted, along with a waiver 
of RO jurisdiction, an October 2007 letter from the 
Department of the Air Force regarding entitlement to military 
awards.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2007).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim  on appeal has been accomplished.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat with the enemy and there are no service 
records or other supporting documents corroborating the 
occurrence of the veteran's alleged in-service stressful 
experiences; the veteran also has not submitted any credible 
evidence to otherwise support the occurrence of a claimed in-
service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, the April 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  The letter also requested 
that the veteran send to the RO any pertinent evidence in his 
possession.   This notice meets all four of Pelegrini's 
content of notice requirements, as well as the VCAA's timing 
of notice requirement. 

As regards the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the 
requirements of disability and medical nexus were met via the 
April 2004 notice described above.  While the RO has not 
notified the appellant regarding the assignment of any 
disability rating or effective date, on these facts, such 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  Because the 
Board's decision herein denies the claim for service 
connection now under consideration, no disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical records, service personnel records, 
post-service VA outpatient treatment records dated from April 
1988 to November 1991, and private treatment records dated 
from March 2004 to February 2005.  Also of record and 
considered in connection with the claim for increase are 
various statements written by the veteran.  The veteran has 
not identified any existing evidence pertinent to the claim 
for service connection for PTSD that has not been obtained, 
and the record presents no basis for any further development 
to create additional evidence to be considered in connection 
with the claim.  

While a VA examination has not been afforded the veteran in 
this appeal, given the basis for the denial of the claim, 
such an examination is unnecessary.

The Board also notes that, via the April 2004 letter, the RO 
provided the veteran a PTSD Questionnaire and requested that 
he provide specific details of the combat related incident(s) 
that resulted in PTSD.  The veteran submitted a statement 
detailing the claimed stressors in July 2004.  As will be 
discussed fully below, the U.S. Armed Service Center for 
Research of Unit Records (CURR) (now the U.S. Army and Joint 
Services Records Research Center (JSRRC)) was unable to 
verify the claimed stressors.  Hence, no further development 
in this regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

A March 2004 private psychiatric examination report includes 
a diagnosis of PTSD; the noted Axis IV stressor was combat in 
Vietnam.  During the examination, the veteran reported that 
he served as a flight engineer on a C-130 aircraft and other 
aircraft.  He indicated that he flew numerous missions in 
Vietnam to provide bombing support for ground troops.  He 
noted that, while stationed in Vietnam, a barracks in the 
camp he was staying in was hit and several people were 
killed.  He reported that while stationed in Thailand, he was 
scheduled to go on a mission but his superior then indicated 
that he would not go and would stay in camp.  That plane was 
lost and was presumed shot down.  The veteran also reported 
that he witnessed injuries and deaths of numerous fellow 
soldiers and others.  

The above-described PTSD diagnosis notwithstanding, the Board 
finds that this claim must nonetheless fail because another 
essential criterion for establishing service connection for 
PTSD-credible evidence that the claimed stressor actually 
occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The service personnel records show that the veteran served as 
a flight engineer and mechanic.  The DD Form 214 for the 
period of service from February 1970 to February 1973 notes 
foreign service of nine months and that the veteran served in 
Vietnam.  It also shows that his last duty assignment was 
DET1/362 TEWS, PACF and he was stationed at Hakhon Phanom 
RTAFB in Thailand.  The veteran's DD Form 214 does not 
reflect any awards or decorations typically associated with 
combat.  The Board points out that while the veteran's DD 
Form 214 reflects that he has received the Vietnam Service 
Medal, the Air Force Good Conduct Medal, the Republic of 
Vietnam Campaign Medal and the National Defense Service 
Medal, there is no indication that any of these medals was 
received in connection with any combat action.  In addition, 
as noted in the Introduction, in November 2007, the veteran 
submitted an October 2007 letter from the Department of the 
Air Force indicating that he had requested entitlement to the 
Presidential Unit Citation (PUC) and the Air Force 
Outstanding Unit Award with Valor (AFOUA w/V).  It is 
indicated that his request was administratively resolved and 
it was verified that he was entitled to the AFOUA w/V and the 
Republic of Vietnam Gallantry Cross with Palm (RVNGC w/P) 
based on his assignment with the 310th Tactical Airlift 
Squadron during 1972.  Entitlement to the PUC was not 
verified.  To the extent that the AFOUA w/V device may 
connote either combat or direct combat support action, the 
veteran has not asserted the he engaged in combat with the 
enemy, nor does the evidence, discussed fully below, show 
that he engaged in combat with the enemy.  In light of this 
fact, the award of the AFOUA w/ V device, alone, does not 
constitute evidence of combat with the enemy such that the 
veteran's statements must be accepted as conclusive evidence 
of the claimed stressors occurrence.  As such, the Board must 
determine if the evidence of record in this case corroborates 
the veteran's alleged stressors.  

In a July 2004 statement, the veteran reported that he served 
in Vietnam from June to September 1972 at the Tan Son Nhut 
Air Force Base.  He indicated that he was with a unit called 
Flight Engineers with the 18th SOS.  He reported that while 
in Ton Son Nhut, his barracks were hit and several people 
were killed.  He also indicated that he served in Thailand 
from October 1972 to March 1972 with the 362nd TEWS.  He 
reported that in February 1973, a group of eight men were 
killed in a plane crash and that he was supposed to be on 
that flight, but was told to stand down at the last minute.  

In February 2005, the veteran submitted a statement of D.S. 
indicating that there was a fatality due to a rocket attack 
at Da Nang Air Base in Vietnam on January 25, 1973.  The 
Board notes, however, that the veteran has asserted that the 
bombing incident he witnessed occurred between sometime 
between June and September 1972 at Tan Son Nhut Air Base, and 
not Da Nang Air Base.  

The record reflects that CURR determined that Tan Son Nhut 
Air Bas was attacked in January 1973 and determined that the 
362nd Tactical Electronic Warfare Squadron (TEW Sq) was 
stationed in Thailand in 1973.  It was indicated that 
available unit histories and reports covering the period from 
June to September 1972 showed no casualties or hostile 
attacks against Tan Son Nhut Air Base.  It was confirmed that 
in January 1973, Tan Son Nhut Air Base received eleven rounds 
from a standoff attack with no Air Force causalities.  It was 
indicated that the Station List did not show that the 362nd 
TEW Squadron was active during that time period.  It was 
confirmed that casualty data reports showed that on February 
5, 1973, eight Air Force members with both the 361st TEW Sq 
and the 6694th Security Sq were killed in action in the crash 
of a EC-47 aircraft.  It was indicated that the 362nd TEW Sq, 
56th SOW was located at Nakhon Phanom RT Air Force Base in 
Thailand from October 1972 to March 1973.   

The record includes no objective evidence that verifies the 
occurrence of any claimed in service stressful experiences.  
CURR determined that there was no evidence of an enemy attack 
at Tan Son Nhut Air Base at any time during the period of 
time that the veteran reported that he served in Vietnam from 
June to September 1972.  CURR also confirmed the eight men 
killed in a plane crash were in two different units than the 
veteran and there is no evidence that he was ever assigned to 
the units involved in that incident.  Hence, CURR was unable 
to verify any alleged stressor.

The record also presents no basis for VA to undertake further 
action to attempt to independently verify the occurrence of 
any other alleged in-service stressor.  The Board notes that, 
during the March 2004 private examination, the veteran 
reported that he was involved in bombing missions while 
serving as a flight engineer in Thailand.  To the extent that 
he may be asserting this as an additional stressful 
experience, it does not appear that the cited stressor is 
objectively verifiable, as it is general in description and 
involves an event that would not be contained in a unit 
history or operational report.  Anecdotal experiences of this 
type simply cannot be verified independently.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable. In order to 
be researched, incidents must be reported and documented.").  

The Board further notes that the veteran has not submitted 
credible evidence to otherwise support the occurrence of a 
claimed in-service stressor.  As indicated above, the 
statement of D.S. clearly does not corroborate the occurrence 
of any stressor.  The veteran has also submitted a statement 
of another serviceman indicating that there was an attack at 
Da Nang Air Base in January 1973.  However, the evidence does 
not show that the veteran was ever stationed at Da Nang Air 
Base and, as such, he could not have witnessed such event.  

Accordingly, while the veteran has been diagnosed with PTSD 
by a private examiner, such diagnosis is based on an account 
of unverified stressors reported by the veteran.  See Moreau, 
9 Vet. App. at 396 (credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence).  The fact 
remains that, in this case, there is no verified or 
verifiable stressor to support the claim.

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine; however, on these facts, that  doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


